                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 K7 DESIGN GROUP, INC. AND K7 DESIGN                             CIVIL ACTION
 GROUP, LLC,
                Plaintiffs,

                v.
                                                                 NO. 21-1406
 FIVE BELOW, INC.,
                 Defendant.

                                            ORDER

       AND NOW, this 21st day of May, 2021, upon consideration of Defendant Five Below,

Inc.’s Motion to Dismiss For Failure to State a Claim (ECF 4), and Plaintiffs’ response thereto

(ECF 14), IT IS HEREBY ORDERED that the Motion is DENIED.



                                                    BY THE COURT:




                                                    /s/Wendy Beetlestone, J.


                                                    WENDY BEETLESTONE, J.
